Title: [Diary entry: 23 March 1791]
From: Washington, George
To: 

Wednesday 23d. Set off at 6 Oclock—breakfasted at Warwick—bated with hay 9 miles farther and dined and lodged at the House of one Worrells in Chester; from whence I sent an Express to Rock-hall to have Boats ready for me by 9 Oclock tomorrow Morning—after doing which Captn. Nicholson obligingly set out for that place to see that every thing should [be] prepared against my arrival.  The lame horse was brought on, and while on the Road appd. to move tolerably well, but as soon as he stopped, discovered a stiffness in all his limbs which indicated some painful disorder. I fear a Chest founder. My riding horse also appeared to be very unwell, his appetite havg. entirely failed him. The Winter grain along the Road appeared promising and abundant.